DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  “distal portion” in line 5 should read – distal portions--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “wherein at least the first clip branch has in its center portion extending in a Z-shaped manner a longitudinal groove open only towards 

Claim 1 recites the limitation “at least in sections”. This is seen as indefinite because it is unclear what structure this limitation is referring to. For examination purposes, this is being interpreted as a portion of the center portion is z shaped. 

Claim 1 recites the limitation "the opening/closing direction" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 is indefinite for being dependent on a cancelled claim. For examination purposes, claim 5 is being interpreted as dependent from claim 1. 

Claim 8 recites the limitation "the z-shape course" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation “wherein the center portion of at least the second clip branch is about half as wide as the proximal portion and the distal portion”. This is seen as indefinite because it is unclear which proximal portion and distal portion are being referred to. For examination purposes, these portions are seen as those directed to the second clip branch.

Claim 11 recites the limitation “the side surface of the center portion is cut back relative to the side surfaces of the proximal portion and distal portion by approximately half the width of the proximal portion and distal portion”. This is seen as indefinite because it is unclear which side surface is being referred to. For examination purposes, this particular side surface is seen as the one facing the first clip branch.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Weisshaupt (9,289,216).

As to claim 1, Weisshaupt discloses:  A surgical clip of a branch-crossed design (see figure 2) with a first clip branch (14/24) and a second clip branch (16/22), respective center portions in a longitudinal direction of which each extend in a Z shape (see figure below), which are connected to each other at a respective proximal end of the clip branches (ends that are closest to 26) via a spring-elastic connection piece (26, see figure 2), and have, at a respective distal portion of the clip branches, a jaw part (14/16) with a gripping surface (surface that contacts tissue), wherein in a mounting wherein at least the first clip branch has in its center portion extending in a Z-shaped manner a longitudinal groove (52) open only towards the second clip branch (see figure 2), in which the second clip branch is supported and/or guided in its center portion extending in a Z-shaped manner (by sliding in the groove), at least in sections, in such a way that a relative movement of the clip branches in the opening/closing direction along the groove is possible (see figure 2), but a displacement of the clip branches in a direction transverse to the opening/closing direction is prevented (groove is closed thus prevents transverse movement), wherein a side wall of the groove or a groove flank is formed in the form of a protrusion (50, seen as groove flank) facing the second clip branch (see figure 2), and wherein the center portion of the second clip branch has a recess (48) which is provided and adapted to guide and/or receive the protrusion arranged at the first clip branch (see figure 2). Examiner notes the area the protrusion is on in the prior art is seen to be on the flank of the groove and is thus a groove flank. 


    PNG
    media_image1.png
    740
    776
    media_image1.png
    Greyscale


As to claim 2, Weisshaupt discloses the intention of claim 1, Weisshaupt further discloses: wherein the center portion of the second clip branch is guided and/or held in the groov

As to claim 3, Weisshaupt discloses the intention of claim 1, Weisshaupt further discloses: wherein the first clip branch and the second clip branch each have a longitudinal groove (52 in first branch and grooves cut out in second branch that allow the smaller diameter second branch to fit inside 52) in their center portions in which the center portion of the respective other clip branch is guided. Examiner notes the grooves 

As to claim 8, Weisshaupt discloses the intention of claim 1, Weisshaupt further discloses: wherein the recess follows the Z-shaped course of the center portion in such a way that a guide ridge (top ridge surface of 48, seen to form a ridge around the recess that 50 enters) is formed on an upper side of the center portion. Examiner notes the limitation “the recess follows the z-shaped course of the center portion does not require the recess to follow the entire z-shaped course as the center portion does. As such, since the recess is seen to be on a portion of the center portion that follows the z-shaped course, the limitation is met. Furthermore, the term “upper side” is seen as relative. This the ridge would be seen on an uppder side when looking at figure 2 from the bottom of 24.

As to claim 9, Weisshaupt discloses the intention of claim 1, Weisshaupt further discloses: wherein the proximal portions of the clip branches are at least partially opposite each other in the transverse direction of the clip branches (see figure 2, seen as partially opposite each other in the transverse direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weisshaupt (9,289,216) in view of Lutze (20140114332).

As to claim 5, as best understood, Weisshaupt discloses the invention of claim 1, Weisshaupt fails to directly disclose: wherein the protrusion is formed integrally with the first clip branch as one piece of material.
In the same field of endeavor, namely medical clip devices, Lutze teaches its well-known to make an entire tissue treating clip integrally out of one piece of material (paragraph 0042). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the entire clip integrally out of one piece of material as taught by Lutze to simplify manufacturing.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weisshaupt (9,289,216).

As to claim 10, Weisshaupt discloses the intention of claim 1, Weisshaupt fails to directly discloses: wherein the center portion of at least the second clip branch is about half as wide as the proximal portion and the distal portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the center portion of the second clip Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 11, Weisshaupt discloses the intention of claim 10, Weisshaupt fails to directly disclose: wherein, on a side surface of the second clip branch facing away from the first clip branch, side surfaces of the proximal portion, of the center portion and of the distal portion are arranged in alignment. Examiner notes “a side surface” limitation in this claim can be seen as any side surface facing away from the second clip branch. As such, the opposite surface faces of the portions of the clip outlined below are the surfaces being seen as facing away from the first clip branch. However as seen in the figure below, these side surfaces are hidden from view in figure 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make these hidden surfaces similar to those shown below so that they are arranged in alignment to simply manufacturing of the clip.

    PNG
    media_image2.png
    770
    753
    media_image2.png
    Greyscale


Weisshaupt further fails to directly disclose: while on a side surface of the second clip branch facing the first clip branch, the side surface of the center portion is cut back relative to the side surfaces of the proximal portion and distal portion by approximately half the width of the proximal portion and distal portion. Examiner notes the surface of 54 seen in figure 2 is seen as facing toward the first clip branch and is cut back. The exact cut back amount is not known. 
It would have been obvious to one of ordinary skill in the art to have made the side surface of the second clip branch facing the first clip branch shown in Weisshaupt t be cut back relative to the side surfaces of the proximal portion and distal portion by approximately half the width of the proximal portion and distal portion in order to fit the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over an alternate interpretation of Weisshaupt (9,289,216).

As to claim 1, Weisshaupt discloses:  A surgical clip of a branch-crossed design (see figure 2) with a first clip branch (16/22) and a second clip branch (14/24), respective center portions in a longitudinal direction of which each extend in a Z shape (see figure below), which are connected to each other at a respective proximal end of the clip branches (ends that are closest to 26) via a spring-elastic connection piece (26, see figure 2), and have, at a respective distal portion of the clip branches, a jaw part (14/16) with a gripping surface (surface that contacts tissue), wherein in a mounting position of the clip, the clip branches are crossed over, the gripping surfaces lie opposite each other, and are held lying against each other via a closing force of the spring-elastic connection piece (see figure 2), wherein at least the first clip branch has 
Weisshaupt fails to directly disclose: wherein a side wall of the groove or a groove flank is formed in the form of a protrusion facing the second clip branch, and wherein the center portion of the second clip branch has a recess which is provided and adapted to guide and/or receive the protrusion arranged at the first clip branch. Examiner notes currently the groove flank is formed with a recess (48) and the center portion of the first clip branch is formed with a protrusion (52) adapted to guide and/or receive the protrusion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reversed parts 48 and 52 on the clip so that 48 was on the second clip arm center portion and 52 was on the groove flank of the first clip arm. Since there is no criticality to why the recess and protrusion are on their respective arms and reversing these parts would not affect the function of the clip, reversal of parts would have been obvious to one of ordinary skill in the art. See MPEP 2144.04. Examiner notes after reversing these parts the side wall of the groove or a groove flank will be formed in the form of a protrusion (50, seen as groove flank) facing 


    PNG
    media_image1.png
    740
    776
    media_image1.png
    Greyscale

As to claim 6, Weisshaupt discloses the invention of claim 1, Weisshaupt further discloses: wherein the groove is arranged eccentrically on the first clip branch (see figure 2).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Goradia (6,179,850): teaches protrusion and recess mechanism
Kees (4,961,743): teaches basic clip structure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771